                                   Case 1:20-cv-00426-DAD-SKO Document 46 Filed 04/17/20 Page 1 of 6


                               1 DOWNEY BRAND LLP
                                 KEVIN M. O’BRIEN (Bar No. 122713)
                               2 kobrien@downeybrand.com
                                 MEREDITH E. NIKKEL (Bar No. 254818)
                               3 mnikkel@downeybrand.com
                                 BRIAN E. HAMILTON (Bar No. 295994)
                               4 bhamilton@downeybrand.com
                                 SAMUEL BIVINS (Bar No. 300965)
                               5 sbivins@downeybrand.com
                                 621 Capitol Mall, 18th Floor
                               6 Sacramento, California 95814
                                 Telephone:   916.444.1000
                               7 Facsimile:   916.444.2100

                               8 Attorneys for Intervenor-Defendants
                                 RECLAMATION DISTRICT NO. 108 and
                               9 TEHAMA-COLUSA CANAL AUTHORITY, et
                                 al.
                              10
SOMACH SIMMONS & D UNN




                                 SOMACH SIMMONS & DUNN
 A Proffesional Corporation




                              11   A Professional Corporation
                                 STUART L. SOMACH (Bar No. 090959)
                              12 ssomach@somachlaw.com
                                 ANDREW M. HITCHINGS (Bar No. 154554)
                              13 ahitchings@somachlaw.com
                                 BRITTANY K. JOHNSON (Bar No. 282001)
                              14 bjohnson@somachlaw.com
                                 JARED S. MUELLER (Bar No. 257659)
                              15 jmueller@somachlaw.com
                                 500 Capitol Mall, Suite 1000
                              16 Sacramento, CA 95814
                                 Telephone: (916) 446-7979
                              17 Facsimile: (916) 446-8199

                              18 Attorneys for Intervenor-Defendants GLENN-
                                 COLUSA IRRIGATION DISTRICT, et al.
                              19
DOWNEY BRAND LLP




                                                             UNITED STATES DISTRICT COURT
                              20
                                                  EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
                              21

                              22
                                 THE CALIFORNIA NATURAL                       Case No. 1:20-cv-00426-DAD-SKO
                              23 RESOURCES AGENCY, et al.,
                                                                              STIPULATION AND ORDER
                              24              Plaintiffs,                     REGARDING INTERVENTION

                              25        v.

                              26 WILBUR ROSS, et al.,
                              27              Defendants.

                              28

                                                                          1
                                                     STIPULATION AND ORDER REGARDING INTERVENTION
                                   Case 1:20-cv-00426-DAD-SKO Document 46 Filed 04/17/20 Page 2 of 6


                               1          This stipulation is entered into by Plaintiff California Natural Resources Agency,

                               2 California Environmental Protection Agency, and People of the State of California by and through

                               3 California Attorney General Xavier Becerra (“Plaintiffs”); Defendants Wilbur Ross, in his official

                               4 capacity as Secretary of Commerce; Chris Oliver, in his official capacity as Assistant

                               5 Administrator for Fisheries at the National Oceanic and Atmospheric Administration; National

                               6 Marine Fisheries Service; David Bernhardt, in his official capacity as Secretary of Interior; Aurelia

                               7 Skipwith, in her official capacity as Director of the U.S. Fish and Wildlife Service; U.S. Fish and

                               8 Wildlife Service; Brenda Burman, in her official capacity as commissioner of Reclamation; and

                               9 U.S. Bureau of Reclamation (“Federal Defendants”); the Sacramento River Settlement Contractors

                              10 (“SRS Contractors”)1 and the Tehama-Colusa Canal Authority (“TCCA”) (collectively
SOMACH SIMMONS & D UNN
 A Proffesional Corporation




                              11 “Sacramento River Intervenors”). Plaintiffs, Federal Defendants, and the Sacramento River

                              12 Intervenors are collectively referred to hereinafter as the “Parties.”

                              13                                               RECITALS

                              14          WHEREAS, Plaintiffs filed the instant action naming only Federal Defendants as

                              15 defendants. ECF No. 1.

                              16          WHEREAS, the San Luis & Delta-Mendota Water Authority and Westlands Water District

                              17 (“SLDMWA/WWD”) moved to intervene on several grounds, including that SLDMWA, as the

                              18 representative of twenty-five member agencies, had an interest in the outcome of this litigation.

                              19 ECF No. 13, at 1. The SLDMWA is a joint powers authority that serves the common interests of
DOWNEY BRAND LLP




                              20 twenty-eight member agencies. Id. at 4. Twenty-five of SLDMWA’s members, including WWD,

                              21 have a contract with the United States Bureau of Reclamation (“Reclamation”) for water supply

                              22
                                   1
                              23     The SRS Contractors constitute the following parties: Reclamation District No. 108; Sutter
                                   Mutual Water Company; Natomas Central Mutual Water Company; River Garden Farms Water
                              24   Company; Pleasant Grove-Verona Mutual Water Company; Pelger Mutual Water Company;
                                   Meridian Farms Water Company; Henry D. Richter, et al.; Howald Farms, Inc.; Oji Brothers
                              25   Farm, Inc.; Oji Family Partnership; Carter Mutual Water Company; Windswept Land and
                                   Livestock Company; Maxwell Irrigation District; Beverly F. Andreotti, et al.; Tisdale Irrigation
                              26   and Drainage Company; Princeton-Codora-Glenn Irrigation District; and Provident Irrigation
                                   District; Glenn-Colusa Irrigation District; Reclamation District No. 1004; Anderson-Cottonwood
                              27   Irrigation District; David and Alice teVelde Family Trust; Pelger Road 1700, LLC, Conaway
                                   Preservation Group, LLC, City of Redding; and Knights Landing Investors, LLC.
                              28

                                                                                    2
                                                         STIPULATION AND ORDER REGARDING INTERVENTION
                                   Case 1:20-cv-00426-DAD-SKO Document 46 Filed 04/17/20 Page 3 of 6


                               1 that is stored, pumped, and conveyed by the Central Valley Project (“CVP”). Id. at 4–5. Plaintiffs

                               2 filed a notice of non-opposition to SLDMWA/WWD’s motion to intervene on the ground that

                               3 permissive intervention “is likely appropriate in this case.” ECF No. 37, at 1–2.

                               4          WHEREAS, State Water Contractors (“SWC”) moved to intervene on the ground that

                               5 SWC has an interest in this litigation because the litigation directly threatens the interest of SWC.

                               6 ECF No. 24 at 2. SWC is a non-profit corporation that represents 27 private water agencies that

                               7 fund the construction, operation, and maintenance of the State Water Project and provide water to

                               8 millions of Californians. ECF No. 24 at 1–2. Plaintiffs filed a notice of non-opposition to SWC’s

                               9 motion to intervene on the ground that permissive intervention “is likely appropriate in this case.”

                              10 ECF No. 38, at 1.
SOMACH SIMMONS & D UNN
 A Proffesional Corporation




                              11          WHEREAS, the Friant Water Authority (“FWA”) and Arvin-Edison Water Storage

                              12 District (“Arvin-Edison”) (collectively “Friant Intervenors”) moved to intervene on the ground

                              13 that they have an interest in this litigation. ECF No. 40 at 1–2. FWA is a public agency that

                              14 operates the Friant-Kern Canal on behalf of its seventeen member agencies. ECF No. 40 at 3.

                              15 FWA’s members, including Arvin-Edison, hold contracts with Reclamation for water supply from

                              16 the CVP. Id.

                              17          WHEREAS, the SRS Contractors consist of a number of entities that have contracts with

                              18 Reclamation related to the supply of water diverted by the SRS Contractors from the Sacramento

                              19 River and its tributaries.
DOWNEY BRAND LLP




                              20          WHEREAS, TCCA is a joint powers authority that serves the interest of seventeen

                              21 member agencies, all of whom have contracts with Reclamation for water supply that is stored,

                              22 pumped, and conveyed by the CVP. Those contracts are authorized pursuant to the same federal

                              23 statutory authorization as the contracts between Reclamation and the member agencies of

                              24 SLDMWA and FWA.

                              25          WHEREAS, to avoid the necessity of briefing on a motion for the Sacramento River

                              26 Intervenors to intervene, the similarity of the grounds upon which the Sacramento River
                              27 Intervenors seek intervention to the grounds asserted by other parties seeking intervention, and

                              28 Plaintiffs’ non-opposition to permissive intervention on the grounds cited for intervention, the

                                                                                    3
                                                         STIPULATION AND ORDER REGARDING INTERVENTION
                                   Case 1:20-cv-00426-DAD-SKO Document 46 Filed 04/17/20 Page 4 of 6


                               1 Parties agree that the Sacramento River Intervenors should be granted leave to permissively

                               2 intervene in this case.

                               3           NOW, THEREFORE, it is hereby stipulated by and between the Parties, through their

                               4 respective counsel, as follows:

                               5           1.     The Sacramento River Intervenors shall be granted permissive intervention in this

                               6 action.

                               7           2.     The Sacramento River Intervenors shall be permitted to promptly file their answers

                               8 in intervention to Plaintiffs’ Complaint.

                               9           3.     The Sacramento River Intervenors agree to make a good-faith effort to avoid the

                              10 duplication of any arguments made by Federal Defendants on substantive issues raised in this
SOMACH SIMMONS & D UNN
 A Proffesional Corporation




                              11 matter, to the extent that Federal Defendants are making the same point in their arguments and are

                              12 not merely covering the same subject matter relevant to the issues before the Court.

                              13           4.     Plaintiffs and the Sacramento River Intervenors agree to meet and confer on the

                              14 need for any proposed page limitations on briefing by the Sacramento River Intervenors in this

                              15 action. Plaintiffs and the Sacramento River Intervenors reserve the right to seek or oppose

                              16 additional limitations on the length of briefs in the event Plaintiffs and the Sacramento River

                              17 Intervenors are unable to reach an agreement on page limits.

                              18

                              19
DOWNEY BRAND LLP




                              20

                              21

                              22

                              23

                              24

                              25

                              26
                              27

                              28

                                                                                   4
                                                           STIPULATION AND ORDER REGARDING INTERVENTION
                                   Case 1:20-cv-00426-DAD-SKO Document 46 Filed 04/17/20 Page 5 of 6


                               1 DATED: April 16, 2020               DOWNEY BRAND LLP

                               2

                               3
                                                                     By:          /s/ Meredith E. Nikkel
                               4                                                       MEREDITH E. NIKKEL
                                                                           Attorneys for Proposed Defendants-Intervenors
                               5                                           RECLAMATION DISTRICT NO. 108, SUTTER
                                                                           MUTUAL WATER COMPANY; NATOMAS
                               6
                                                                           CENTRAL MUTUAL WATER COMPANY;
                               7                                           RIVER GARDEN FARMS WATER COMPANY;
                                                                           PLEASANT GROVE-VERONA MUTUAL
                               8                                           WATER COMPANY; PELGER MUTUAL
                                                                           WATER COMPANY; MERIDIAN FARMS
                               9                                           WATER COMPANY; HENRY D. RICHTER, et
                                                                           al.; HOWALD FARMS, INC.; OJI BROTHERS
                              10
SOMACH SIMMONS & D UNN




                                                                           FARM, INC.; OJI FAMILY PARTNERSHIP;
 A Proffesional Corporation




                              11                                           CARTER MUTUAL WATER COMPANY;
                                                                           WINDSWEPT LAND AND LIVESTOCK
                              12                                           COMPANY; MAXWELL IRRIGATION
                                                                           DISTRICT; BEVERLY F. ANDREOTTI, et al.;
                              13                                           TISDALE IRRIGATION AND DRAINAGE
                              14                                           COMPANY; PROVIDENT IRRIGATION
                                                                           DISTRICT; PRINCETON-CODORA-GLENN
                              15                                           IRRIGATION DISTRICT and TEHAMA-
                                                                           COLUSA CANAL AUTHORITY
                              16

                              17
                                   DATED: April 16, 2020             SOMACH SIMMONS & DUNN
                              18

                              19
DOWNEY BRAND LLP




                              20                                     By:          /s/ Jared Mueller
                                                                                           JARED MUELLER
                              21                                           Attorneys for Defendants-Intervenors GLENN-
                              22                                           COLUSA IRRIGATION DISTRICT;
                                                                           RECLAMATION DISTRICT NO. 104;
                              23                                           CONAWAY PRESERVATION GROUP, LLC;
                                                                           DAVID AND ALICE te VELDE FAMILY
                              24                                           TRUST; PELGER ROAD 1700, LLC;
                                                                           ANDERSON-COTTONWOOD IRRIGATION
                              25
                                                                           DISTRICT; CITY OF REDDING; and KNIGHTS
                              26                                           LANDING INVESTORS, LLC

                              27

                              28

                                                                           5
                                                     STIPULATION AND ORDER REGARDING INTERVENTION
                                   Case 1:20-cv-00426-DAD-SKO Document 46 Filed 04/17/20 Page 6 of 6


                               1 DATED: April 16, 2020April 17, 2020        XAVIER BECERRA
                                                                            Attorney General of California
                               2                                            TRACY L. WINSOR
                                                                            Supervising Deputy Attorney General
                               3

                               4

                               5                                            By:            /s/ Daniel Fuchs
                                                                                                    DANIEL FUCHS
                               6                                                   Attorneys for Plaintiffs CALIFORNIA
                               7                                                   NATURAL RESOURCES AGENCY and People
                                                                                   of the State of California by and through Attorney
                               8                                                   General Xavier Beccerra

                               9 DATED: April 16, 2020                      U.S. DEPARTMENT OF JUSTICE ENVIRONMENT
                                                                            & NATURAL RESOURCES DIVISION WILDLIFE
                              10
SOMACH SIMMONS & D UNN




                                                                            & MARINE RESOURCES SECTION
 A Proffesional Corporation




                              11

                              12
                                                                            By:           /s/Nicole M. Smith
                              13                                                                 NICOLE M. SMITH
                                                                                           Attorneys for Federal Defendants
                              14

                              15

                              16                                                  ORDER

                              17          Pursuant to the Parties’ Stipulation, the Court hereby grants Sacramento River Intervenors

                              18 intervention pursuant to the terms of the Stipulation.

                              19
DOWNEY BRAND LLP




                              20 IT IS SO ORDERED.

                              21      Dated:    April 17, 2020
                                                                                    UNITED STATES DISTRICT JUDGE
                              22

                              23

                              24

                              25

                              26
                              27

                              28

                                                                                    6
                                                        STIPULATION AND ORDER REGARDING INTERVENTION
